


116 HR 7913 IH: Financial Institution Forbearance Act
U.S. House of Representatives
2020-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 7913
IN THE HOUSE OF REPRESENTATIVES

July 31, 2020
Mr. Luetkemeyer introduced the following bill; which was referred to the Committee on Financial Services

A BILL
To amend the CARES Act to improve the temporary relief from troubled debt restructurings, and for other purposes.

 
1.Short titleThis Act may be cited as the Financial Institution Forbearance Act. 2.Temporary relief from troubled debt restructurings (a)DefinitionsSection 4013(a) of the CARES Act (15 U.S.C. 9051(a)) is amended— 
(1)in paragraph (1), by striking the earlier of December 31, 2020, or the date that is 60 days after the date on which the national emergency concerning the novel coronavirus disease (COVID–19) outbreak declared by the President on March 13, 2020 under the National Emergencies Act (50 U.S.C. 1601 et seq.) terminates and inserting March 1, 2021; and (2)by adding at the end the following: 
 
(3)Depository institutionThe term depository institution— (A)has the meaning given the term in section 3 of the Federal Deposit Insurance Act; and 
(B)means a State or Federal credit union, as such terms are defined, respectively, under section 101 of the Federal Credit Union Act. (4)Financial institutionThe term financial institution means— 
(A)a depository institution; (B)a lender that is not a depository institution; and 
(C)an insurer.. (b)ApplicabilitySection 4013(b)(2)(A) of the CARES Act (15 U.S.C. 9051(b)(2)(A)) is amended by striking December 31, 2019 and inserting March 1, 2020.  
(c)Treatment by regulatorsSection 4013 of the CARES Act (15 U.S.C. 9051) is amended— (1)in subsection (c), by striking financial institution each place such term appears and inserting depository institution; and 
(2)by adding at the end the following:  (e)Treatment by regulators (1)In generalWith respect to any loan for which an election has been made by a depository institution under subsection (b), the appropriate Federal banking agency— 
(A)at the election of the depository institution, shall not require the depository institution to classify such loan as impaired for credit risk until April 1, 2022; and (B)at the election of the depository institution, shall, until April 1, 2022, for the purpose of calculating reserves and capital, and for any other accounting purpose, allow a depository institution to treat such loan in the same manner as the loan was (or would have been) treated on December 31, 2019. 
(2)Limitation 
(A)In generalParagraph (1) shall not apply to a depository institution if the appropriate Federal banking agency determines that— (i)the depository institution was not well capitalized as of December 31, 2019; 
(ii)applying paragraph (1) to the depository institution would pose a direct risk to the Deposit Insurance Fund or the National Credit Union Share Insurance Fund; or (iii)there is reasonable cause to believe that the depository institution or an institution-affiliated party is violating, or is about to violate, a Federal statute or rule. 
(B)Cease and desist letter requirementBefore the appropriate Federal banking agency may make a determination under clause (ii) or (iii) of subparagraph (A), the appropriate Federal banking agency shall issue a cease and desist order to the depository institution and comply with the process required under section 8(b) of the Federal Deposit Insurance Act (12 U.S.C. 1818) with respect to a cease and desist order. . (d)Balance sheet treatment of loansSection 4013 of the CARES Act (15 U.S.C. 9051), as amended by subsection (c), is further amended by adding at the end the following: 
 
(f)Balance sheet treatment of loansFor purposes of a financial institution’s balance sheet, the financial institution shall place all loans for which an election has been made under subsection (b) into a separate account..   